Citation Nr: 0936478	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-05 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial higher rating for degenerative 
disc disease of the cervical spine, evaluated as 20 percent 
disabling, effective February 29, 2008 and 10 percent, 
effective September 26, 2001.

2.  Whether there was clear and unmistakable error (CUE) in a 
September 2003 rating decision by assigning an effective date 
of September 26, 2001 for granting service connection for 
degenerative disc disease of the cervical spine.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
allergies.

4.  Entitlement to service connection for allergies.

5.  Entitlement to a separate disability rating for 
radiculopathy, left upper extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1977 to 
February 1988.
 
The issue of entitlement to an initial higher rating for 
degenerative disc disease of the cervical spine comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2003 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2004, a statement of the 
case was issued in December 2005, and a substantive appeal 
was received in February 2006.  

The remaining issues on appeal come before the Board on 
appeal from a September 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2004, a 
statement of the case was issued in February 2006, and a 
substantive appeal was received in March 2006.  

A Board video conference hearing was held in July 2009.  

The Veteran submitted additional medical evidence to the 
Board at the July 2009 hearing.  In a separate July 2009 
statement, the Veteran waived RO consideration of this 
evidence. 

By rating decision in September 2008, the RO increased the 
cervical spine disability rating to 20 percent, effective 
February 29, 2008.  However, where there is no clearly 
expressed intent to limit the appeal to entitlement to a 
specified disability rating, the RO and Board are required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue 
therefore remains in appellate status. 

Further, as radiculopathy of the left upper extremity may be 
a neurological symptom of the Veteran's cervical spine 
disability, this issue is considered part and parcel of the 
issue on appeal.  In turn, the Board believes that this issue 
should also be viewed as being in appellate status.

A January 2003 rating decision denied service connection for 
right ankle disability, left inguinal hernia, post operative, 
and cervical spine disability.  It appears that the Veteran's 
representative filed a notice of disagreement with respect to 
these issues in April 2003.  However, the September 2003 
rating decision granted service connection for these 
disabilities.  Thus, as this was a full grant of the benefits 
sought on appeal, these issues are no longer in appellate 
status. 
  
The issues of whether there was CUE in a September 2003 
rating decision by assigning an effective date of September 
26, 2001 for granting service connection for degenerative 
disc disease of the cervical spine; entitlement to service 
connection for allergies; and entitlement to a separate 
rating for radiculopathy of the left upper extremity are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  From September 21, 2001, the Veteran's service-connected 
degenerative disc disease of the cervical spine has been 
manifested by subjective complaints of pain and moderate 
limitation of motion of the cervical spine, but not forward 
flexion limited to 15 degrees or less or limitation 
characterized as severe, ankylosis, or incapacitating 
episodes of at least four weeks over the past 12 months.  

2.  Service connection for allergies was denied by a January 
2003 rating decision because new and material evidence had 
not been submitted; a notice of disagreement was not received 
to initiate an appeal from that determination with respect to 
this issue.

3.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for allergies 
has been received since the January 2003 rating decision. 


CONCLUSIONS OF LAW

1.  From September 21, 2001, the criteria for entitlement to 
an initial disability rating of 20 percent, but no higher, 
for the Veteran's service-connected degenerative disc disease 
of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
§ 4.71a, Diagnostic Code 5290 (effective prior to September 
26, 2003), Diagnostic Codes 5235-5243 (effective from 
September 26, 2003).

2.  The January 2003 rating decision, which denied 
entitlement to service connection for allergies, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

3.  New and material evidence has been received since the 
January 2003 rating decision denying service connection for 
allergies; and thus, the claim has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The Veteran's claim to reopen service connection for 
allergies based on new and material evidence has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted below with respect to the 
issue of new and material evidence, no conceivable prejudice 
to the Veteran could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  With respect 
to the issue of service connection for allergies, the matter 
of compliance with VCAA and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the Veteran's claim.  

Duty to Notify

The record shows that in April 2004 and March 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to a higher initial 
rating for his service-connected cervical spine disability.  
The appellant was also advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the VCAA 
notices were provided after the initial decision granting 
service connection.  However, the deficiency in the timing of 
these notices was remedied by readjudication of the issue on 
appeal in the statement of the case and subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issue of a higher initial rating, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate the claim.  Further, the 
March 2006 letter gave notice of the types of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal. 

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

Although in May 2008, the RO sent a letter to the Veteran in 
compliance with Vazquez-Flores, the Board believes that the 
nature of the present appeal is somewhat different from the 
situation addressed in Vazquez-Flores because the present 
appeal involves the issue of a higher initial rating, not a 
claim for an increased rating.  Regardless, the U.S. Court of 
Appeals for the Federal Circuit recently reversed the Court's 
holding in Vazquez-Flores, to the extent the Court imposed a 
requirement that VA notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence.  See 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 
2009).  Reviewing the April 2004 and March 2006 
correspondences in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to his claim.

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, a private examination report and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA fee-based examination in June 
2004 and another VA examination in June 2008.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issue 
of a higher initial rating for the cervical spine.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of a higher initial rating for the Veteran's 
service-connected cervical spine disability. 

II.  Initial Higher Rating for Degenerative Disk Disease of 
the Cervical Spine

The Veteran is seeking a higher initial rating for his 
cervical spine disability.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  As in the instant 
case, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 126.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that during the pendency of the Veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in the 
December 2005 statement of the case.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the Veteran.  Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria pertinent to the cervical 
spine, Diagnostic Code 5287 provided that ankylosis of the 
cervical spine warrants a 30 percent rating for favorable and 
a 40 percent rating for unfavorable.  Diagnostic Code 5290 
stated that  limitation of motion of the cervical spine is 
assigned a 10 percent rating for slight limitation of motion; 
a 20 percent rating for moderate limitation of motion; and a 
40 percent rating for severe limitation of motion.  Further, 
under Diagnostic Code 5293, a 10 percent rating is warranted 
for mild intervertebral disc syndrome and a 20 percent rating 
is warranted when disability is moderate, with recurring 
attacks. A 40 percent rating is in order when disability is 
severe, characterized by recurring attacks with intermittent 
relief. A maximum schedular rating of 60 percent is awarded 
when disability from intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71(a) (prior to September 
26, 2003).

Under the current version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; a 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.
5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least one week, but less than 2 
weeks during the past 12 months warrants a 10 percent rating 
and episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months warrants a 20 
percent rating.  Incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months warrants a 40 percent evaluation.  A 60 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Note (1) provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

The evidence of record has been reviewed, including VA 
treatment records from August 2001 to May 2009.  In sum, the 
treatment records showed continuing complaints of neck pain 
and treatment of the Veteran's cervical spine disability.  
Significantly, an August 2001 record indicated that the 
Veteran complained of neck spasms that started in the neck 
and radiated down to the left leg.  Further, a March 2004 
record showed that the Veteran reported constant neck pain on 
a scale of 7.  On examination, there was tenderness at C6-7 
level on the left side of posterior neck.  Range of motion 
was 10 degrees flexion, 5 degrees extension, 10 degrees 
lateral flexion, and 15 degrees bilateral rotation with pain 
on movements.  The assessment was degenerative joint disease 
of C6-C7 with very limited range of motion.  Further, a March 
2005 treatment record observed decreased range of motion in 
all directions from neck pain.  A June 2005 x-ray showed 
multilevel degenerative disc-endplate changes (progressive at 
C6-C6) with resultant neural foraminal narrowing (slightly 
progressive at C7-T1 compared to prior exam); and mild spinal 
canal narrowing at C6-7 and C7-T1.  A February 2008 treatment 
record showed active range of motion was 25 degrees flexion, 
45 degrees right rotation, 40 degrees left rotation, 15 
degrees right side bend, and 20 degrees left side bend.  The 
assessment was chronic cervical pain, moderate irritability, 
moderate severity, radicular signs and left arm weakness.  
Findings were consistent with degenerative disc disease and 
radiculopathy.  A December 2008 magnetic resonance imaging 
(MRI) study gave an impression of multi-level degenerative 
disease, most pronounced at C5 through T1, stable.  A January 
2009 treatment record showed cervical spine pain at range of 
motion.  However, sensory exam, reflexes and gait were 
intact.  The examiner indicated that an electromyographic 
(EMG) study needed to be obtained for radiculopathy versus 
peripheral nerve problem.  A follow up February 2009 record 
noted that the Veteran was to follow up in neurosurgery/pain 
management for cervical spine radiculopathy.  Another 
February 2009 record showed that the Veteran denied loss of 
bowel and bladder function.   

The Veteran was afforded a VA fee-based examination in June 
2004.  The Veteran reported constant pain that traveled to 
the left neck down the spine to the lower region of the back.  
The characteristic of the pain was aching and sharp in nature 
and was at a 9 pain level out of 10.  The pain could be 
elicited by physical activity, and was relieved by rest and 
medications.  At the time of pain, he could function without 
medication.  The Veteran related incapacitating episodes as 
often as six times per year, which lasted for two days.  Over 
the past year, he indicated that he had four incidents of 
incapacitation for a total of eight days.  From the above 
condition, the functional impairment was limited to motion of 
neck and lower back.  He was not working when he developed 
this condition.  

On physical examination, the Veteran's posture and gait were 
within normal limits.  He did not require an assistive device 
for ambulation and there were no signs of abnormal weight 
bearing.  Examination of the cervical spine showed no 
evidence of radiating pain on movement or muscle spasm.  
There was no evidence of tenderness.  Range of motion was 45 
degrees flexion, 45 degrees extension, 45 degrees right and 
left lateral flexion, and 80 degrees right and left rotation.  
Range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance of incoordination.  
There was no ankylosis of the spine or signs of 
intervertebral disc syndrome present.  A contemporaneous x-
ray showed straightening of the cervical spine, severe 
degenerative disc space narrowing C6-7 with moderate changes 
C5-6, and moderate bilateral foraminal compromise C6-7 with 
moderate unilateral left foraminal compromise C5-6.  The 
diagnosis was changed to degenerative disc disease with 
foraminal compromise due to radiographs.  

The Veteran was afforded another VA examination in June 2008.  
The claims file was reviewed.  The Veteran reported that he 
had constant cervical spine pain and left trapezius pain.  On 
a good day, his pain was 6-7/10, and on a bad day, his pain 
was 9/10.  It was noted that the Veteran had not had an EMG 
or nerve conduction study done.  He was evaluated by 
neurosurgery in March 2005, but was not a surgical candidate.  
He complained that his neck pain was worse with extension, 
flexion and range of motion.  The Veteran denied bladder 
complaints, bowel complaints and erectile dysfunction due to 
his cervical disability.  The Veteran walked unaided and did 
not use a cane, crutch, walker, rolator or wheelchair for his 
neck.  He was not unsteady and he did not use a brace.  He 
did not have a history of falling.  Walking, standing or 
sitting for more than 10 minutes aggravated his neck.  The 
Veteran was able to perform his activities of daily living 
such as walking, transferring, eating, grooming, bathing, 
toileting and dressing without difficulty, except as noted. 
Review of records showed physical therapy, neurosurgery 
evaluations, pain clinic evaluations, medications, TENS unit, 
injections, radiographic studies and multiple visits over the 
past four years for his condition.  
 
On physical examination, as measured with a goniometer, range 
of motion was 10 degrees extension, 30 degrees forward 
flexion, 30 degrees rotation bilaterally, 20 degrees lateral 
flexion bilaterally.  The Veteran complained of pain on 
motion with all maneuvers, except lateral flexion to the 
right.  There was a visible palpable spasm of the left 
trapezius muscle, which was tender.  Neurosensory examination 
and muscle strength testing were within normal limits.  The 
examiner noted the June 2005 x-ray as well as an April 2006 
x-ray that showed degenerative changes involving the lower 
cervical spine.  Per DeLuca, the examiner found no objective 
clinical evidence that function was additionally limited by 
pain, fatigue, weakness, incoordination or lack of endurance 
(such as with repetitions times three or more), except as 
noted on the examination above.  Subjective pain appeared to 
have the greatest functional impact in all cases.  The nature 
and extent of any additional limits on functional ability 
during "flare ups" was as noted in the history provided by 
the Veteran.  The Veteran had no physician directed bed rest 
in the past 12 months due to a spine condition with an 
incapacitating episodes.  The diagnosis was degenerative disc 
disease of the cervical spine, cervical facet syndrome, 
myofascial pain syndrome, chronic left trapezius muscle 
spasm.  The examiner commented that the degenerative disc 
disease was shown to be progressive on MRI.  

A July 2009 private examination report showed that the 
Veteran had been complaining of neck pain with radiation of 
the pain to the left upper extremity with associated numbness 
and tingling.  The pain was made worse by exercising and 
bending forward.  It was reduced by manipulation, pain 
medication and muscle relaxants.  He had to rest  a little 
during the day because of the pain and he felt like it was 
getting worse.  He rated his pain at 8 to 9 out of 10.  
Examination of the cervical spine demonstrated tenderness to 
palpation on C4-C5 with paravertebral muscle spasm and 
supraclavicular tenderness on the left side.  There was 
weakness of the biceps and brachioradialis, 4/5, and there 
was also weakness of the intrinsic muscles of the left hand.  
The gait and bending were normal.  The examiner noted the MRI 
and gave an impression of C5-C6 and C6-C7 spondylosis with 
foraminal stenosis.  The doctor also indicated that a nerve 
conduction study would be obtained for the upper extremities 
and recommended an anterior cervical fusion.  

At the July 2009 Board hearing, the Veteran testified that he 
experienced pain in his neck and that his neck locked up on 
him.  When it locked up, he could not do anything for about 
three days.  He just had to lie down.  He was unable to run 
or do things he used to do.  He indicated that it affected 
his shoulders and his left arm.  He said he could not "lift 
stuff."  He stated that he got demoted at work because he 
could no longer handle his job because he "dropped stuff."  
He did state that a doctor never told him to go home and take 
bed rest, but he did take days off during the week for bed 
rest.  He stated that he missed a lot of work and missed 
opportunities at work.  He took pain medications and a muscle 
relaxant.  He also provided that he had a nerves test that 
morning for his left arm.  In the past 12 months, the Veteran 
stated that he had at least 10 episodes where he laid down on 
the floor with his meds for about two days just trying to 
straighten out his neck.   

Initially, the Board notes that by rating decision in 
September 2006, the RO increased the cervical spine 
disability rating from 10 percent to 20 percent, effective 
February 29, 2008.  In turn, the Board must determine whether 
a rating in excess of 10 percent is warranted prior to 
February 29, 2008; and whether a rating in excess of 20 
percent is warranted from February 29, 2008.  

Based on the medical evidence of record, the Board concludes 
that, when resolving all benefit of the doubt in favor of the 
Veteran, a rating of 20 percent is warranted for the 
Veteran's service-connected cervical spine disability, 
effective September 21, 2001, the date of claim under 
Diagnostic Code 5290 for limitation of motion.  An August 
2001 treatment record was significant for neck spasms.  
Further, while the June 2004 VA examination showed 
essentially normal range of motion, a March 2004 treatment 
record showed very limited range of motion in all directions 
and a March 2005 record again documented decreased range of 
motion in all directions.   Thus, when considering DeLuca and 
taking into account periods of flare-ups, the Board must find 
that the Veteran's cervical spine disability more nearly 
approximates a moderate level of severity during the appeal 
period.  In sum, as the severity of the Veteran's spinal 
disability appears to have been consistent throughout the 
appeal period, the Board finds that the Veteran's cervical 
spine disability more nearly approximates a 20 percent 
disability rating from the date of his claim, September 21, 
2001.  See Fenderson, supra.

Nevertheless, a rating in excess of 20 percent is not 
warranted under the old or new criteria.  Under the new 
criteria, there has been no consistent objective finding of 
forward flexion of the cervical spine of 15 degrees or less, 
or ankylosis to warrant a 30 percent rating or higher under 
the general rating formula.  Although the March 2004 
treatment record found that range of motion was restricted to 
10 degrees flexion, the February 2008 VA treatment record and 
both VA examinations all showed that flexion was consistently 
above 15 degrees.  In other words, with the exception of one 
instance, there has been no objective medical finding that 
flexion has been limited to 15 degrees or less.    

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243 for intervertebral disc syndrome.  Although the Veteran 
claimed in his hearing testimony that he had to take two or 
three days to rest approximately ten times last year, there 
has been no objective medical evidence showing that the 
Veteran has been prescribed bed rest due to incapacitating 
episodes having a total of at least four weeks during the 
past 12 months to warrant a 40 percent rating for 
intervertebral disc syndrome.  Again, both VA examinations 
clearly stated that there had been no incapacitating episodes 
requiring physician prescribed bed rest over the past 12 
months.  Further, VA treatment records are also silent with 
respect to any findings of incapacitating episodes.   

Moreover, with the exception of radiculopathy of the left 
upper extremity, which is addressed in the Remand portion of 
this decision, there is no evidence of neurologic 
abnormalities to warrant a separate rating under another 
diagnostic code pursuant to Note (1) of the general rating 
formula for disease and injuries of the spine.  There have 
been no objective medical findings of decreased sensation of 
the right arm or other neurological symptoms that would 
warrant a separate compensable rating.  At the most recent VA 
examination an VA treatment records, the Veteran expressly 
denied bowel or bladder complaints and erectile dysfunction 
in association with his cervical spine.  In sum, the medical 
evidence of record does not support a separate compensable 
rating for neurologic abnormalities.  With the exception of 
possible radiculopathy of the left upper extremity, the 
Veteran's symptoms are adequately contemplated in the current 
20 percent rating.

Under the old criteria, Diagnostic Code 5290, a 30 percent 
rating is not warranted because limitation of motion has not 
been found to be severe.  Again, the Board recognizes that 
the March 2004 treatment record showed very limited range of 
motion.  However, the June 2004 VA fee-based examination 
showed range of motion of 45 degrees flexion; 45 degrees 
extension; right and left lateral flexion 45 degrees; and 
right and left rotation 80 degrees.  Further, the most 
restrictive range of motion otherwise documented was in 
February 2008, which was 25 degrees flexion.  At that time, 
the examiner characterized the Veteran's disability as being 
moderate in severity, which is the criteria for a 20 percent 
rating.  The medical evidence of record has not consistently 
shown severe limitation of motion.  Further, as there has 
been no finding of ankylosis of the cervical spine, a higher 
rating is also not warranted under Diagnostic Code 5287.  
Moreover, neither the treatment records or VA and private 
examinations showed that the Veteran suffered severe 
recurring attacks with intermittent relief to warrant a 40 
percent rating under Diagnostic Code 5293.  

The Board acknowledges that the Veteran has chronic neck pain 
and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  Nevertheless, a higher compensation 
is not warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a rating in excess 
of the current 20 percent awarded.  The most recent VA 
examination specifically addressed the DeLuca criteria and 
found no objective clinical evidence that function was 
additional limited pain, fatigue, weakness, incoordination or 
lack of endurance.  

In conclusion, the Board finds that a 20 percent disability 
rating  for the Veteran's service-connected degenerative disc 
disease of the cervical spine is warranted, effective 
September 21, 2001.  However, the preponderance of the 
evidence is against entitlement to a rating in excess of 20 
percent.  As the preponderance of the evidence weighs against 
a higher rating, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  If the severity of the 
Veteran's disability should increase in the future, he may 
always put forth a new claim for an increased rating. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  The 
Veteran testified that the pain in his neck made it difficult 
for him to lift things and that he had missed a lot of work 
and opportunities at work.  He also stated that he had been 
demoted because he dropped things due to his cervical spine 
disability.  The 20 percent disability rating assigned for 
the cervical spine disability accounts for the Veteran's loss 
time from work and any negative effect on his ability to do 
his job.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  The evidence in this case does not present such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected cervical spine 
disability is inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

III.  New and Material to Reopen a Claim for Allergies

Initially, the issue of entitlement to service connection for 
allergies was denied by the RO in a November 1993 rating 
decision as service treatment records were completely 
negative for any complaint or diagnosis of allergies while on 
active duty.  The issue was again denied by the RO in January 
2002 and August 2002 rating decisions because new and 
material evidence had not been submitted.  Most recently, the 
issue was denied by the RO in a January 2003 rating decision 
because new and material evidence had not been submitted.  
The Veteran was informed of the January 2003 rating decision, 
and he did not file a notice of disagreement to initiate an 
appeal with respect to this issue.  The Board recognizes that 
the Veteran's representative filed a notice of disagreement 
to the January 2003 rating decision in April 2003.  However, 
the statement was silent with respect to the issue of 
allergies.  Further, in November 2003, the Veteran's 
representative filed a statement requesting the RO to reopen 
a claim to establish service connection for allergies 
(diagnosed as sinusitis with headaches).  Although this 
statement was filed within one year of the January 2003 
rating decision, it cannot be considered a valid notice of 
disagreement pursuant to 38 C.F.R. § 20.201 because it did 
not express disagreement with the January 2003 rating 
decision and a desire for appellate review.  In fact, the 
statement clearly requested to reopen a claim for allergies.  
As such, it was considered by the RO as a claim to reopen.  
Under the circumstances, the Board finds that the January 
2003 rating decision became final with respect to this issue.  
38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Further, although the 
RO appears to have reopened the claim for allergies and 
decide the issue on the merits in the February 2006 statement 
of the case, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

Since the January 2003 rating decision, additional evidence 
has become part of the record, including VA treatment 
records.  The treatment records showed that the Veteran 
continued to receive treatment for allergic rhinitis.  
Significantly, an April 2006 record indicated that the 
examiner, A.H., reviewed loose military medical entries 
spanning from 1978 to 1988, and wrote a response indicating 
that the presenting symptoms, most without documented fevers, 
could have been due to allergic rhinitis.  

The Board finds that the April 2006 VA treatment record 
submitted since the January 2003 rating decision is new and 
material.  The evidence is not redundant of evidence already 
in the record at the time of the last final rating decision.  
Further, the evidence is material because it relates to the 
unestablished fact of whether the Veteran's allergies 
disability manifested in service, which is necessary to 
substantiate the Veteran's claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the claim of entitlement to service connection 
for allergies is reopened.  38 U.S.C.A. § 5108.


ORDER

An initial 20 percent rating, but no higher, for the 
Veteran's service-connected degenerative disc disease of the 
cervical spine is warranted, effective September 21, 2001.  
To that extent, the appeal is granted.

The issue of entitlement to service connection for allergies 
has been reopened.  The appeal is granted to that extent, 
subject to the directions set forth in the remand section of 
this decision.


REMAND

The present appeal includes the issue of entitlement to 
service connection for allergies.  Service treatment records 
showed that the Veteran was treated for upper respiratory 
infections on numerous occasions.  Importantly, in his 
December 1987 report of medical history, the Veteran provided 
that he had a history of sinusitis.  Further, the April 2006 
VA treatment record discussed above indicated that the 
examiner reviewed loose military medical entries spanning 
from 1978 to 1988, and wrote a response indicating that the 
presenting symptoms, most without documented fevers, could 
have been due to allergic rhinitis.  Thus, the Board finds 
that a VA examination is necessary to determine whether the 
Veteran's allergies manifested in service.  See 38 C.F.R. 
§ 3.159; McLendon v. Nicholson, 20 Vet.App. 79 (2006),

It does not appear that a copy of the actual letter referred 
to in the April 2006 VA treatment record done by A.H. 
concerning the etiology of the Veteran's allergies has been 
associated with the claims file.  The RO should take 
appropriate steps to obtain a copy of this letter.  

Further, the Veteran claims that he has received treatment 
since 1988 from the VA South Texas Veterans Health Care 
System.  Significantly, a January 2003 internal statement 
from the RO indicated that while there were no treatment 
records as early as 1988 from the VA Medical Center in San 
Antonio, there were treatment records as early as December 
1992.  However, the treatment records associated with the 
claims file only date back to August 2001.  Further, the most 
recent VA treatment records in the claims file are from May 
2009.  As VA medical records are constructively of record and 
must be obtained, the RO should obtain VA treatment records 
prior to August 2001 and from May 2009 to the present.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).   

With respect to the issue of whether there was CUE in a 
September 2003 rating decision by assigning an effective date 
of September 26, 2001 for granting service connection for 
degenerative disc disease of the cervical spine, in an April 
2003 submission, the Veteran's representative raised the 
issue of CUE in a November 1993 rating decision, which denied 
entitlement to service connection for neck pain status post 
motor vehicle accident.  A January 2004 internal note to file 
indicated that this issue was referred to a rating 
specialist.  However, this CUE claim has not been adjudicated 
by the RO.  Further, as the Veteran contends that the proper 
effective date for his service-connected cervical spine 
disability should be the date of his initial August 1993 
claim, the issue of CUE in the September 2003 decision for 
assignment of an effective date of September 26, 2001, for 
the grant of service connection for cervical spine 
disability, is inextricably intertwined with the CUE claim 
with respect to the prior rating decision.  In other words, 
the CUE benefits claim could directly impact the effective 
date assigned in the September 2003 rating decision.  See 
Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(Where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together); see also Harris v. Derwinski, 1 
Vet.App. 180 (1991).  Thus, the RO should consider and 
adjudicate the claim of CUE in the November 1993 RO rating 
decision for denying service connection for the Veteran's 
cervical spine disability before the Board can address 
whether there was CUE in the September 2003 rating decision 
assigning an effective date of September 26, 2001 for the 
grant of service connection for the cervical spine 
disability.  

Lastly, the medical evidence of record appears to suggest 
that the Veteran has radiculopathy of the left upper 
extremity associated with his service-connected cervical 
spine disability.  Thus, the Board finds that the Veteran 
should be afforded a VA examination to determine whether a 
separate disability rating is warranted for the Veteran's 
radiculopathy of the left upper extremity.  Moreover, the 
July 2009 private examination indicated that a nerve 
conduction study would be obtained and in his hearing 
testimony, the Veteran indicated that he had a nerves test 
done that morning.  The RO should take appropriate steps to 
obtain a copy of any EMG and nerve conduction study that has 
been done.  
 
Further, the RO/AMC should ensure that the Veteran has been 
provided sufficient VCAA notice with respect to this issue 
under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 
3.159.
  
Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 
C.F.R.  § 3.159.

2.  Appropriate steps should be taken to 
obtain a copy of the letter referred to 
in the April 2006 VA treatment record 
done by A.H.  

3.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
prior to August 2001 and from May 2009 to 
the present. 

4.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any currently manifested allergy 
disorder.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All allergy 
disorders found on examination should be 
clearly reported.  After reviewing the 
claims file and examining the Veteran, 
the examiner should determine whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
allergy disorders are causally related to 
service.  A detailed rationale should be 
provided for any opinions expressed.  

5.  Appropriate steps should be taken to 
obtain any private EMG and nerve 
conduction study that has been done as 
referenced in the July 2009 private 
examination report and as mentioned by 
the Veteran during the hearing.

6.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any currently manifested radiculopathy 
of the left upper extremity.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether the Veteran has radiculopathy 
of the left upper extremity associated 
with his service-connected cervical spine 
disability.  

7.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal are not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

8.  Further, the RO should consider the 
claim of CUE in the November 1993 rating 
decision, which denied entitlement to 
service connection for neck pain status 
post motor vehicle accident, and then, as 
appropriate, readjudicate the claim for 
CUE in the September 2003 rating 
decision, which assigned an effective 
date of September 26, 2001 for granting 
service connection for degenerative disk 
disease of the cervical spine.  If the 
claim of CUE in the September 2003 rating 
decision remains denied, return the case 
to the Board for adjudication of this 
matter on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
SARAH B. RICHMOND 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


